Argued November 23, 1926.
In August, 1924, R. C. Haldeman, the defendant, was convicted by a magistrate of failure to attach license *Page 83 
tags to the collars of his three setter dogs. On appeal, the quarter sessions court sustained the conviction; this was affirmed by the Superior Court (88 Pa. Super. 284), whereupon we allowed an appeal on the constitutional question.
Despite the wide range and unusual ability displayed in the presentation of the case, but little need be said in vindication of the action of the Superior Court. The prosecution was under the "Dog Law of 1921," see Act of May 11, 1921, P. L. 522, and the penalty imposed was the minimum fine of $5, provided in section 36 of the act. This statute transfers the matter of licensing, etc., of dogs from counties to the State and places it under control of the Secretary of Agriculture, while the revenue derived from license charges, etc., is paid into the state treasury as a special fund. This fund amounts in the aggregate to a very large annual sum, and it is urged for appellant that the act is a revenue measure, under the taxing power of the Commonwealth, and invalid for lack of uniformity as section 39 excludes the cities of Philadelphia and Pittsburgh, inter alia, from the license feature of the statute. The record, however, shows appellant paid for the licenses, what he contends is a tax, and is therefore not in a position to raise that question. "A court will never heed objections to the constitutionality of an act of assembly unless the complainant is affected by the particular feature alleged to be in conflict with the Constitution": Mesta Machine Co. v. Dunbar F. Co., 250 Pa. 472,476, and authorities there cited; see also Com. v. Dollar Sav. Bank, 259 Pa. 138, 146; Com. v. Alderman, 275 Pa. 483; Com. v. Amato, 82 Pa. Super. 149, 153; Smith v. Yellow Cab Co.,87 Pa. Super. 147, 148; Ruling Case Law Supplement, vol. 2, p. 21, section 87. True, appellant has not paid the fine and urges it will be improperly used. A defendant cannot escape payment of a penalty on such ground; as a taxpayer, perhaps he might raise the question, but it cannot be *Page 84 
successfully interposed here. The fine bears no resemblance to a tax and its disposition is a matter for the legislature. See Collins v. Relief Society, 73 Pa. 194, 196; Bergner  Engel Co. v. Koenig, 30 Pa. Super. 618, 621.
Dogs, because of their tendency to cause harm, are peculiarly subject to the police power of the State. See Nicchia v. New York, 254 U.S. 228; 1 Rawle C. L. pp. 1127, 1128. A statute requiring them to have tags attached to their collars, as a means of identification when at large, is so eminently wise and falls so clearly within the police power as not to require discussion.
The title of the Act of 1921 is, inter alia, "An act relating to dogs . . . . . .; providing for the licensing of dogs by the Secretary of Agriculture . . . . . .; providing for the enumeration of dogs by assessors; regulating the keeping of dogs . . . . . .; and providing penalties." This is amply sufficient to cover the enactment relating to license tags. There is no constitutional mandate that statutes relating to dogs or other domestic animals, must be uniform throughout the Commonwealth; hence, it is not necessary to decide whether the tagging provision of the act is applicable to the two above named cities. A similar provision as to license tags is found in the Act of July 11, 1917, P. L. 818, in that of June 1, 1907, P. L. 363, and in other statutes relating to dogs. The principle is not essentially different from that requiring license plates on automobiles.
Section 41 of the Act of May 11, 1921, P. L. 522, above referred to, provides that: "The provisions of this act shall be severable, and, if any of its provisions shall be held to be unconstitutional, the decision of the court shall not affect or impair any of the remaining provisions of the act. It is hereby declared as a legislative intent that this act would have been adopted had such unconstitutional provision not been included therein." Therefore, if any one or more sections of the statute were invalid, so long as a workable act remains it will be *Page 85 
sustained: Bagley Co., Inc., v. Cameron, 282 Pa. 84. We do not intimate that any section is invalid, but certainly the act as a whole is not.
The judgment of the Superior Court is affirmed.